    Case 2:20-cv-06798-SB-MRW Document 18 Filed 01/15/21 Page 1 of 1 Page ID #:85
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

CASE NO.: CV 20-06798 SB (MRWx)                        DATE: January 15, 2021
  TITLE:         Grace Cho v. Big Jims Family Restaurant, Inc. et al

  ========================================================================
  PRESENT: THE HONORABLE Stanley Blumenfeld, Jr., UNITED STATES DISTRICT
  JUDGE

  Victor Paul Cruz                                       Not Present
  Courtroom Clerk                                        Court Reporter

  COUNSEL PRESENT FOR PLAINTIFF(S):                       COUNSEL                  PRESENT          FOR
                                                          DEFENDANT(S):
  Not Present
                                         Not Present
  ========================================================================
  PROCEEDINGS (IN CHAMBERS):      ORDER TO SHOW CAUSE RE DISMISSAL FOR
                                  LACK OF PROSECUTION

          Plaintiff is hereby ordered to show cause in writing by not later than January 29, 2021why this
  action should not be dismissed for lack of prosecution.

        The court will consider the filing of the following as an appropriate response to this Order to
  Show Cause, on or before the above date:

         Answer by the Defendant(s) or Plaintiff's request for entry of default;

           In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, no oral
  argument of this matter will be heard unless ordered by the court. The Order will stand submitted upon
  the filing of the response to the Order to Show Cause. Failure to respond to the court's Order may
  result in the dismissal of the action.

         IT IS SO ORDERED.




                                                 1    1
     MINUTES FORM 11                                                                                :
     CIVIL GEN                                                         Initials of Preparer       vpc
